United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pompano Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1363
Issued: December 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 11, 2012 appellant filed a timely appeal from a February 24, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that the selected position of information
clerk represented appellant’s wage-earning capacity.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated June 6, 2011, the
Board noted that OWCP had accepted a right shoulder contusion and right incisional hernia with
repair resulting from on November 26, 1997 employment incident.2 The Board reversed a
1

5 U.S.C. § 8101 et seq.

2

Docket No. 10-2203 (issued June 6, 2011).

July 7, 2009 OWCP decision finding that appellant had, without good cause, failed to participate
in vocational rehabilitation services. The Board found that her election of Office of Personnel
Management (OPM) retirement benefits did not establish a failure to participate without good
cause in vocational rehabilitation. The history of the case provided in the Board’s prior decision
is incorporated herein by reference.3
With respect to medical evidence, in a report dated December 3, 2010, attending
physician Dr. Robert Baylis, a Board-certified orthopedic surgeon, indicated that there was no
change with respect to appellant’s complaints of right shoulder pain. He indicated that she was
retired and her restrictions continued to be occasional overhead use of her right shoulder.
Dr. Baylis completed a work capacity evaluation (OWCP-5c) also indicating that appellant was
limited to occasional overhead reaching with the right shoulder. He submitted a similar OWCP5c dated November 14, 2011.
A review of appellant’s emotional condition claim indicates that the last medical report
discussing appellant’s work restrictions was an OWCP-5c report dated April 11, 2008 from
Dr. Daniel Chervony, a psychiatrist, who indicated that she could work eight hours, but he
recommended that appellant not return to the employing establishment work site as this would
cause anxiety. As to the 1995 claim for an anaphylactic reaction to bee stings, in a report dated
August 15, 2011, Dr. Leslie Hurwitz, an osteopath, stated that appellant remained allergic to
bites from ants, bees and wasps. Dr. Hurwitz stated that appellant had been advised not to walk
through grass or dirt areas and not to park on grassy areas where the possibility of an insect bite
would be greater.
On return of the case record, OWCP requested that a rehabilitation specialist (RS)
provide updated information on the positions of information clerk and customer services
representative, that had been previously identified through vocational rehabilitation. In a report
dated July 14, 2011, the RS stated that the position of information clerk was reasonably available
in appellant’s area with an entry level wage of $9.87 per hour ($394.80 weekly based on 40
hours). The record contains a description of the information clerk position, Department of
Labor’s Dictionary of Occupational Titles No. 237.367-022. The position was a sedentary
position with occasional lifting of up to 10 pounds, occasional reaching and handling. OWCP
indicated that information received from the employing establishment established appellant’s
current date-of-injury pay rate as $943.61 per week. The figure was based on a weekly salary of
$928.21($48,267.00 annually) plus $15.40 per week in night differential and Sunday premium
pay.
In a letter dated December 14, 2011, OWCP advised appellant that it proposed to reduce
her further entitlement to wage-loss compensation based on her wage-earning capacity in the
selected position of information clerk at $394.80 per week.4 By letter dated December 17, 2011,
appellant stated that she disagreed with the proposed reduction. She stated that her disability had

3

The Board noted that appellant has two other claims: a claim accepted on May 25, 1993 for anaphylactic
reaction to bee stings, (File No. xxxxxx476, appellant alleged four incidents from April 6, 1988 to May 31, 1991
involving bee stings) and a June 19, 1996 claim accepted for anxiety attack File No. xxxxxx961.
4

Appellant was not currently receiving compensation for wage loss as she had selected OPM benefits.

2

not changed and the Board had found her compensation should not be reduced. In a letter dated
January 6, 2012, appellant again stated that she disagreed with the proposed reduction.
By decision dated February 24, 2012, OWCP finalized its proposed reduction of
entitlement to compensation for wage loss. It found that the selected position of information
clerk represented appellant’s wage-earning capacity.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction in such benefits.5
Under 5 U.S.C. § 8115(a), wage-earning capacity is determined by the actual wages
received by an employee if the earnings fairly and reasonably represent his wage-earning capacity.
If the actual earnings do not fairly and reasonably represent wage-earning capacity or if the
employee has no actual earnings, his wage-earning capacity is determined with due regard to the
nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors and
circumstances which may affect his wage-earning capacity in his disabled condition.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age and prior experience. Once this selection is made, a
determination of wage rate and availability in the labor market should be made through contact
with the state employment service or other applicable service.7 Finally, application of the
principles set forth in Albert C. Shadrick will result in the percentage of the employee’s loss of
wage-earning capacity.8
ANALYSIS
Although the record indicates that appellant is not currently receiving compensation for
wage loss, OWCP made a determination under 5 U.S.C. § 8115 as to her wage-earning capacity.9
The selected position was information clerk, a sedentary position that involved occasional
walking, standing, reaching and handling, with lifting up to 10 pounds. In reviewing the medical
5

Carla Letcher, 46 ECAB 452 (1995).

6

See Wilson L. Clow, Jr., 44 ECAB 157 (1992); see also 5 U.S.C. § 8115(a).

7

See Dennis D. Owen, 44 ECAB 475 (1993).

8

5 ECAB 376 (1953); see also 20 C.F.R. § 10.403.

9

As the Board noted in its prior decision, OWCP’s procedures indicate that a wage-earning capacity
determination may be appropriate when a claimant is receiving OPM benefits, in case the claimant chooses to
reinstate compensation benefits. Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation
Services, Chapter 2.813.18 (February 2011).

3

evidence from all of appellant’s accepted injuries, the evidence indicates the selected position
was medically suitable. The only shoulder restriction noted by Dr. Baylis was for the right
shoulder with occasional reaching above the shoulder. The selected position involves occasional
reaching, with no indication that such activity was above the shoulder or in any way would
exceed the restrictions of Dr. Baylis. With respect to an allergic reaction to bee stings,
Dr. Hurwitz recommended only that appellant avoid walking on grass or dirt or parking on
grassy areas. There is no evidence the selected position violated the work restriction. As to the
emotional condition claim, Dr. Chervony indicated that appellant could work full time, with the
only restriction that she not return to the employing establishment work site where her 1996
injury occurred. The selected position is not outside this work restriction.
The Board accordingly finds that, based on the evidence of record, the selected position
was medically suitable. The RS indicated that the position was vocationally suitable and found
that it was reasonably available in appellant’s work area. No contrary evidence was submitted.
The wage rate was determined to be $394.80 per week, based on the employment date cited by
the RS.
As noted above, the final step in the process is the application of 20 C.F.R. § 10.403,
comparing the wages in the selected position ($394.80) with the current wages for the date-ofinjury position ($943.61) to obtain the wage-earning capacity in terms of percentage. In this
case, OWCP followed its procedures in determining appellant’s loss of wage-earning capacity.
In accord with established procedures, OWCP notified appellant of its proposed
determination and provided her an opportunity to respond.10 The Board finds that OWCP
properly followed its procedures and properly found the selected position represented appellant’s
wage-earning capacity.
On appeal, appellant states that she remains totally disabled for work. The Board has
reviewed the medical evidence of record and, as noted above, finds no probative medical
evidence establishing the selected position was outside appellant’s work restrictions. Appellant
also stated that an information clerk was a small part of her capabilities and it was insulting to
suggest such a trivial position. The issue presented is whether the selected position was
medically and vocationally suitable to support a wage-earning capacity determination. It is not a
question of whether the selected position would fully utilize appellant’s skills nor is there a
requirement that he be employed in an information clerk position.11 The evidence of record
supports that the selected position was within appellant’s vocational abilities.
Appellant also generally argues that OWCP has ignored relevant evidence in her case, but
again, the issue in the case is whether OWCP properly found the selected position represented
appellant’s wage-earning capacity. The Board has reviewed the relevant evidence and finds that
OWCP properly found that the information clerk position represented appellant’s wage-earning
capacity, if she chooses OWCP benefits rather than OPM benefits.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(e) (October 2009).
11

See, e.g. Merle J. Marceau, 53 ECAB 197, 203 (2001).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly determined the selected position of information
clerk represented appellant’s wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 24, 2012 is affirmed.
Issued: December 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

